Case 2:21-mb-00132-MHB Document 1 Filed 05/13/21 Page 1 of 33

AO93 Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of Case No.

The image of JAMES THEODORE POLZIN’s iPhone 12 Max D\-laL id
Pro, Serial Number GONDPJZS0D46, located on a Kingston o
Ironkey D300 128GB thumb drive.

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of _ Arizona.
(identify the person or describe the property to be searched and give its location):

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
As set forth in Attachment B.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before /| (not to exceed 14 days)

 

C3 in the daytime 6:00 a.m. to 10:00 p.m.
& at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where
the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an

inventory as required by law and promptly return this warrant and inventory to the duty United States Magistrate Judge in
the Phoenix Division.

Date and time issued: o/ 1%[ ZoZl © Z ern PIEAAEM Nornn—

Judge’s signature

City and state: Phoenix, Arizona Honorable Michelle H. Burns, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-00132-MHB Document 1 Filed 05/13/21 Page 2 of 33

 

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

 

RETURN

 

Case No.: Date and Time Warrant Executed: Copy of warrant and inventory left with:

 

 

 

Inventory Made in the Presence of:

 

Inventory of the property taken and name of any person(s) seized:

 

CERTIFICATION

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

 
Case 2:21-mb-00132-MHB Document 1 Filed 05/13/21 Page 3 of 33

ATTACHMENT A
LOCATION TO BE SEARCHED

The image of JAMES THEODORE POLZIN’s iPhone 12 Max Pro, Serial Number
GONDPJZ50D46, located on a Kingston Ironkey D300 128GB thumb drive.

Kingston Ironkey D300 128GB thumb drive was provided by IRS: CI Computer
Investigative Specialist Richard Robinson and contains the image of POLZIN’s iPhone 12
Max Pro. The thumb drive has the following printing on top of the thumb drive body:

e lronkey

e D300

e 128GB
The back of the thumb drive has the following printing on top of the thumb drive body:

e Kingston

e IKD300/128GB

e 04725-280.D01LF

e Assembled in USA

e FV 8179071 5V
Top of Ironkey thumb drive:

 

 
 

21-mb-00132-MHB Document1 Filed 05/13/21 Page 4 of 33

Case 2

.
.

Back of Ironkey thumb drive

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 5 of 33

ATTACHMENT B
ITEMS TO BE SEIZED

The items to be seized at the locations more particularly described in Attachment A
constitute evidence, contraband, fruits and instrumentalities of violations of:

a Title 18 U.S.C. § 1343: Wire fraud.

b. Title 18 U.S.C. § 1957: Money laundering.

C. Title 18 U.S.C. § 1040: Fraud in Connection with a Major Disaster.
For the period on or about January 1, 2019 to the present, all records more
particularly described below of JAMES THEODORE POULZIN and any associates
of POLZIN or any entity related to POLZIN including the following:

a. JAMES THEODORE POLZIN

b. SVITLANA POPSII

C. LEONARD PENNOCK

d. TRANSPAREN CPAS

e. CPA OUTSOURCING LLCS

f. FOUR CORNERS TAX AND ACCOUNTING
g. POLZIN HOLDINGS

h. ERIKA M. MUNOZ LLC

EMG HOMES REAL ESTATE LLC
j. WOLFF DEVELOPMENT

k, XTREME PLUMBING

1. DYNAMIC HOMEZ

m. AURORA HOMES

n. LAM BUILDING

ee

Records, evidence, and correspondence related to the application for and/or receival
of loans funded relative to the US Government, to include Small Business
Administration (SBA) loans, Economic Injury Disaster Loans (EIDL) and Paycheck
Protection Program (PPP) Loans.

 
10.

11.
12.

Case 2:21-mb-00132-MHB Document 1 Filed 05/13/21 Page 6 of 33

Records and correspondence relative to POLZIN’s clients and customers.

Records and correspondence relative to payments to employees, contractors and
vendors by POLZIN.

Evidence of income obtained from the fraudulent scheme, including correspondence
and documents reflecting income/revenue, more particularly described as invoices,
bills, checks, general ledger(s), accounts receivable, bank statements, credit card
statements, receipts, wire transfers, cashier's checks, money orders, petty cash
records, contracts, purchase orders, checkbooks, Forms 1099, Forms W-2,
ecommerce, merchant processing and other records reflecting income/revenue.
Documents reflecting expenses; more particularly described as invoices, bills,
checks, general ledger(s), accounts payable, bank statements, credit card statements,
receipts, wire transfers, cashier's checks, money orders, petty cash records,
contracts, purchase orders, checkbooks, Forms 1099 issued, and other records
reflecting expenses.

All records and correspondence pertaining to ownership of the above mentioned
entities. These records include indicia of communal ownership, partnership,
individual business entities, Schedule C businesses and corporations. Records
dealing with the share/split of revenues and expenses between any and all
individuals.

Correspondence and documents reflecting the taxpayers travel expenditures to
include copies of travel tickets, hotel bills, travel confirmations, and copies of
payment items comprising evidence of expenditures and liabilities.

Calendars and correspondence showing the work and/or travel schedule of the
taxpayers and the above mentioned entities.

Correspondence and documents reflecting expenses paid by the taxpayers with cash.
Correspondence and documents relating to loans involving the individuals,
including loan applications and statements, correspondence, promissory notes,

personal financial statements, corporate minutes, UCC Filings and any other loan

2

 
13.

14.

15.

16.

17.

18.

Case 2:21-mb-00132-MHB Document 1 Filed 05/13/21 Page 7 of 33

documentation.

Correspondence between the individuals regarding expenses paid by the above
mentioned entities. Correspondence with any tax return preparer relating to
business and/or personal returns, and correspondence with any payroll service
provider.

Copies of tax returns (including drafts) for the taxpayers and related tax preparation
files to include work papers, lists and/or spreadsheets of personal expenses paid by
the taxpayers, schedules, receipts, and any other source documents comprising
evidence of asset acquisition, jewelry, transfers of property, expenditures,
accounting software records, and sources of income.

Originals or copies of federal and state income tax returns, including tax forms,
schedules, attachments, electronically filed tax returns and confirmations, tax
worksheets, supporting documentation used in the preparation of tax returns, related
correspondence, and other documents used in the creation and/or preparation of tax
returns.

Lists of individuals, employers, Forms W-2, Forms 1099 or 1096, Employer
Identification Numbers, and dependents used for the preparation of tax returns and
any related correspondence.

All bank records, checks, credit card bills, account information (foreign and
domestic), and other financial records of the taxpayers; to include all
purchases/expenses of personal items, services, assets, loans, and any other item
reflecting the personal finances of the taxpayers and any correspondence related to
such.

Records related to real property; including Deeds of Trust, Affidavits of Value,
Warranty Deeds, foreclosure documents, escrow records, correspondence, bank
wire transfers, copies of checks, recorded documentation, appraisal records,
property management records, documents related to loan origination, HOA

correspondence, billing, utility information, plans for

3

 
19.

20.

21.
22.

23.

24.

25.

26.

Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 8 of 33

development/refurbishing/improvements, county assessor records.

Records pertaining to the indicia of ownership of assets held in the name of

nominees, including those listed above.

Driver’s license, Social Security card, credit cards, or other personal identifying

information.

Any contract, agreement, or correspondence, involving POLZIN.

Documents reflecting the transfer of ownership or money or precious metals to other

individuals.

Assets to include cash, jewelry, precious metals, vehicles, and stock certificates as

fruits of the alleged criminal activity.

Records reflecting the acquisition or disposition of any residence, vehicle, trailer,

boat, mobile home, weapon, or valuable asset.

Data regarding outgoing calls, incoming calls, missed calls, phone book memory

data, contact names and numbers, call details including call history, electronic mail

(email) messages, text messages, text message history, photos and videos stored on

any telephone, cellular telephone or smart phone.

For any computer, computer hard drive, cell phone or other physical object upon

which computer data can be recorded (hereinafter, “COMPUTER”) that is called

for by this warrant, or that might contain things otherwise called for by this warrant:

a. Evidence of who used, owned, or controlled the COMPUTER at the

time the things described in this warrant were created, edited, or
deleted, such as logs, registry entries, configuration files, saved
usernames and passwords, documents, and browsing history, user

39

profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence;

b. Evidence of software that would allow others to control the
COMPUTER, such as viruses, Trojan horses, and other forms of

malicious software, as well as evidence of the presence or absence of

4

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 9 of 33

k.

security software designed to detect malicious software;

Evidence of the lack of such malicious software;

Evidence of the attachment to the COMPUTER of other storage

devices or similar containers for electronic evidence;

Evidence of counter-forensic programs (and associated data) that are

designed to eliminate data from the COMPUTER;

Evidence of the times the COMPUTER was used;

Passwords, encryption keys, and other access devices that may be

necessary to access the COMPUTER;

Documentation and manuals that may be necessary to access the

COMPUTER or conduct an examination of the COMPUTER;

Contextual information necessary to understand the evidence

described in this attachment;

Computer software which may have been used to create, access,

modify or to otherwise interact with the stored files. Computer

software is digital information which can be interpreted by a computer

and any of its related components to direct the way they work. It

commonly includes the operating systems, applications (like word-

processing, graphics, or spreadsheet programs), utilities, compilers,

interpreters, and communications programs;

Any peripheral equipment used to facilitate the transmission, creation,

display, encoding or storage of records, including word processing

equipment, modems, docking stations, monitors, printers, plotters,

encryption devices, and optical scanners.

Records and things evidencing the use of the Internet including:

a. Routers, modem, and network equipment used to connect
computers to the Internet;

b. Records of Internet Protocol addresses used;

5

 
27.

Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 10 of 33

c. Records of Internet activity, including firewall logs, caches,
browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

Definition: “Records,” “Documents,” and “Information”
As used above, the terms “records,” “documents,” and “information” include all of
the foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic storage
(such as hard disks or other media that can store data); any handmade form (such as
writing, drawing, painting); any mechanical form (such as printing or typing); and
any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, photocopies).

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 11 of 33

AO 106 Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of Case No.

“ RAL
DN \>LWo
The image of JAMES THEODORE POLZIN’s iPhone 12 Max :
Pro, Serial Number GONDPJZ50D46, located on a Kingston
Ironkey D300 128GB thumb drive.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be seized):

As further described in Attachment A.
Located in the District of Arizona, there is now concealed (identify the person or describe the property to be seized):
As set forth in Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is:
evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
C] property designed for use, intended for use, or used in committing a crime;
(| a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

 

Code/Section Offense Description

18 U.S.C. § 1343 Wire Fraud

18 U.S.C. § 1957 Money Laundering

26 U.S.C. § 1040 Fraud in Connection with a Major Disaster

The application is based on these facts:

See attached Affidavit of Special Agent Gregory Luethans.

] Continued on the attached sheet. Digitally signed by GREGORY N

GREGORY N LUETHANS LuetHans

 

Reviewed by AUSA Kevin M. Rapp Date: 2021.05.12 12:48:31 -07'00'
KEVIN RAPP oacnnaneytsr” Applicant’s Signature
Xx Sworn Telephonically Gregory Luethans, Special Agent, HSI

 

Printed name and title

Date: May IZ, 202 | DV ttiwr—

“Judge ’s signature

 

City and state: Phoenix, Arizona Honorable Michelle H. Burns, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 12 of 33

ATTACHMENT A
LOCATION TO BE SEARCHED

The image of JAMES THEODORE POLZIN’s iPhone 12 Max Pro, Serial Number
GONDPJZ50D46, located on a Kingston Ironkey D300 128GB thumb drive.

Kingston Ironkey D300 128GB thumb drive was provided by IRS: CI Computer
Investigative Specialist Richard Robinson and contains the image of POLZIN’s iPhone 12
Max Pro. The thumb drive has the following printing on top of the thumb drive body:

e Jronkey

e D300

e 128GB
The back of the thumb drive has the following printing on top of the thumb drive body:

e Kingston

e IKD300/128GB

e 04725-280.D01LF

e Assembled in USA

e FV 8179071 5V
Top of Ironkey thumb drive:

 

 
 

21-mb-00132-MHB Document1 Filed 05/13/21 Page 13 of 33

Case 2

.
.

Back of Ironkey thumb drive

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 14 of 33

ATTACHMENT B
ITEMS TO BE SEIZED

The items to be seized at the locations more particularly described in Attachment A
constitute evidence, contraband, fruits and instrumentalities of violations of:
a. Title 18 U.S.C. § 1343: Wire fraud.
b. Title 18 U.S.C. § 1957: Money laundering.
C. Title 18 U.S.C. § 1040: Fraud in Connection with a Major Disaster.
For the period on or about January 1, 2019 to the present, all records more
particularly described below of JAMES THEODORE POLZIN and any associates
of POLZIN or any entity related to POLZIN including the following:
a. JAMES THEODORE POLZIN
b. SVITLANA POPSII
C. LEONARD PENNOCK
d. TRANSPAREN CPAS
CPA OUTSOURCING LLCS
FOUR CORNERS TAX AND ACCOUNTING
POLZIN HOLDINGS
ERIKA M. MUNOZ LLC
EMG HOMES REAL ESTATE LLC
j. WOLFF DEVELOPMENT
k. XTREME PLUMBING
1. DYNAMIC HOMEZ
m. AURORA HOMES
n. LAM BUILDING

@

ga om

bet e

Records, evidence, and correspondence related to the application for and/or receival
of loans funded relative to the US Government, to include Small Business
Administration (SBA) loans, Economic Injury Disaster Loans (EIDL) and Paycheck
Protection Program (PPP) Loans.

 
10.

11.
12.

Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 15 of 33

Records and correspondence relative to POLZIN’s clients and customers.

Records and correspondence relative to payments to employees, contractors and
vendors by POLZIN.

Evidence of income obtained from the fraudulent scheme, including correspondence
and documents reflecting income/revenue, more particularly described as invoices,
bills, checks, general ledger(s), accounts receivable, bank statements, credit card
statements, receipts, wire transfers, cashier's checks, money orders, petty cash
records, contracts, purchase orders, checkbooks, Forms 1099, Forms W-2,
ecommerce, merchant processing and other records reflecting income/revenue.
Documents reflecting expenses; more particularly described as invoices, bills,
checks, general ledger(s), accounts payable, bank statements, credit card statements,
receipts, wire transfers, cashier's checks, money orders, petty cash records,
contracts, purchase orders, checkbooks, Forms 1099 issued, and other records
reflecting expenses.

All records and correspondence pertaining to ownership of the above mentioned
entities. These records include indicia of communal ownership, partnership,
individual business entities, Schedule C businesses and corporations. Records
dealing with the share/split of revenues and expenses between any and all
individuals.

Correspondence and documents reflecting the taxpayers travel expenditures to
include copies of travel tickets, hotel bills, travel confirmations, and copies of
payment items comprising evidence of expenditures and liabilities.

Calendars and correspondence showing the work and/or travel schedule of the
taxpayers and the above mentioned entities.

Correspondence and documents reflecting expenses paid by the taxpayers with cash.
Correspondence and documents relating to loans involving the individuals,
including loan applications and statements, correspondence, promissory notes,

personal financial statements, corporate minutes, UCC Filings and any other loan

2

 
13.

14.

15.

16.

17.

18.

Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 16 of 33

documentation.

Correspondence between the individuals regarding expenses paid by the above
mentioned entities. Correspondence with any tax return preparer relating to
business and/or personal returns, and correspondence with any payroll service
provider.

Copies of tax returns (including drafts) for the taxpayers and related tax preparation
files to include work papers, lists and/or spreadsheets of personal expenses paid by
the taxpayers, schedules, receipts, and any other source documents comprising
evidence of asset acquisition, jewelry, transfers of property, expenditures,
accounting software records, and sources of income.

Originals or copies of federal and state income tax returns, including tax forms,
schedules, attachments, electronically filed tax returns and confirmations, tax
worksheets, supporting documentation used in the preparation of tax returns, related
correspondence, and other documents used in the creation and/or preparation of tax
returns.

Lists of individuals, employers, Forms W-2, Forms 1099 or 1096, Employer
Identification Numbers, and dependents used for the preparation of tax returns and
any related correspondence.

All bank records, checks, credit card bills, account information (foreign and
domestic), and other financial records of the taxpayers; to include all
purchases/expenses of personal items, services, assets, loans, and any other item
reflecting the personal finances of the taxpayers and any correspondence related to
such.

Records related to real property; including Deeds of Trust, Affidavits of Value,
Warranty Deeds, foreclosure documents, escrow records, correspondence, bank
wire transfers, copies of checks, recorded documentation, appraisal records,
property management records, documents related to loan origination, HOA

correspondence, billing, utility information, plans for

3

 
19,

20.

21.
22.

23.

24.

25.

26.

Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 17 of 33

development/refurbishing/improvements, county assessor records.

Records pertaining to the indicia of ownership of assets held in the name of

nominees, including those listed above.

Driver’s license, Social Security card, credit cards, or other personal identifying

information.

Any contract, agreement, or correspondence, involving POLZIN.

Documents reflecting the transfer of ownership or money or precious metals to other

individuals.

Assets to include cash, jewelry, precious metals, vehicles, and stock certificates as

fruits of the alleged criminal activity.

Records reflecting the acquisition or disposition of any residence, vehicle, trailer,

boat, mobile home, weapon, or valuable asset.

Data regarding outgoing calls, incoming calls, missed calls, phone book memory

data, contact names and numbers, call details including call history, electronic mail

(email) messages, text messages, text message history, photos and videos stored on

any telephone, cellular telephone or smart phone.

For any computer, computer hard drive, cell phone or other physical object upon

which computer data can be recorded (hereinafter, “COMPUTER”) that is called

for by this warrant, or that might contain things otherwise called for by this warrant:

a. Evidence of who used, owned, or controlled the COMPUTER at the
time the things described in this warrant were created, edited, or
deleted, such as logs, registry entries, configuration files, saved
usernames and passwords, documents, and browsing history, user
profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence;
b. Evidence of software that would allow others to control the

COMPUTER, such as viruses, Trojan horses, and other forms of

malicious software, as well as evidence of the presence or absence of

4

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 18 of 33

k.

security software designed to detect malicious software;

Evidence of the lack of such malicious software;

Evidence of the attachment to the COMPUTER of other storage

devices or similar containers for electronic evidence;

Evidence of counter-forensic programs (and associated data) that are

designed to eliminate data from the COMPUTER;

Evidence of the times the COMPUTER was used;

Passwords, encryption keys, and other access devices that may be

necessary to access the COMPUTER;

Documentation and manuals that may be necessary to access the

COMPUTER or conduct an examination of the COMPUTER;

Contextual information necessary to understand the evidence

described in this attachment;

Computer software which may have been used to create, access,

modify or to otherwise interact with the stored files. Computer

software is digital information which can be interpreted by a computer

and any of its related components to direct the way they work. It

commonly includes the operating systems, applications (like word-

processing, graphics, or spreadsheet programs), utilities, compilers,

interpreters, and communications programs;

Any peripheral equipment used to facilitate the transmission, creation,

display, encoding or storage of records, including word processing

equipment, modems, docking stations, monitors, printers, plotters,

encryption devices, and optical scanners.

Records and things evidencing the use of the Internet including:

a. Routers, modem, and network equipment used to connect
computers to the Internet;

b. Records of Internet Protocol addresses used;

5

 
27.

Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 19 of 33

c. Records of Internet activity, including firewall logs, caches,
browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

Definition: “Records,” “Documents,” and “Information”
As used above, the terms “records,” “documents,” and “information” include all of
the foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic storage
(such as hard disks or other media that can store data); any handmade form (such as
writing, drawing, painting); any mechanical form (such as printing or typing); and
any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, photocopies).

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 20 of 33

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Gregory Luethans, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1, I make this affidavit in support of an application for a warrant to search the

device commonly known as:
a. Apple iPhone 12 Max Pro, Serial number GONDPJZ50D46

The device, further described in Attachment A, will be searched for certain things
particularly described in Attachment B. I am the primary HSI investigator assigned to
the criminal investigation of JAMES THEODORE POLZIN (POLZIN). Because this
affidavit is being submitted for the limited purpose of establishing probable cause in
support of the Application for a Search Warrant, I have not included each and every fact
known to me concerning this investigation. More specifically, I have set forth only the
facts I believe are necessary to explain the case and establish the requisite probable cause.

2. I am a Special Agent with U.S. Immigration and Customs Enforcement
(“ICE”) Homeland Security Investigations (“HSI”) currently serving in the Phoenix Field
Office, Financial Crimes Unit. I have been employed as a federal agent for over 11
years. I have conducted numerous criminal investigations involving violations of
Immigration and Customs law committed against the United States, such as financial
crimes, weapons violations, narcotics violations, document and benefit fraud, and human
smuggling. Recently, I have been assigned to work with other law enforcement partners
to investigate possible fraud associated with the stimulus and economic assistance
programs created by the federal government in response to the COVID-19 pandemic.

3. The information set forth in this Affidavit is based on my personal
knowledge and information received from other law enforcement personnel assisting in
this investigation, and through financial information, interviews, and other documents

and sources. I have reviewed and am familiar with the information contained in this

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 21 of 33

Affidavit and allege the facts contained herein to be accurate. Because this Affidavit is
being submitted for the limited purpose of establishing probable cause for a search
warrant, I have not included each and every fact known to me concerning this
investigation. Rather, I have included the information I believe establishes probable
cause to believe the following violations of the United States Code have occurred:

a. Title 18 U.S.C. § 1343: Wire Fraud;

b. Title 18 U.S.C. § 1957: Money Laundering; and

C. Title 26 U.S.C. § 1040: Fraud in Connection with a Major

Disaster.

BACKGROUND OF THE INVESTIGATION

4, In March 2021, IRS:CI joined the Phoenix Division of the Federal Bureau
of Investigations (FBI) and Homeland Security Investigations (HSI) in the POLZIN
investigation. Between May 2020 through at least July 2020, within the District of
Arizona and elsewhere, Polzin committed fraud in connection with a major disaster or
emergency benefits in violation of 18 U.S.C. § 1040. As a result of the investigation to
date, POLZIN was arrested on March 18, 2021 via a Criminal Complaint.

5. On March 27, 2020, the U.S. President signed a $2.2 trillion stimulus bill
called the the Coronavirus Aid, Relief, and Economic Security (CARES) Act, which was
intended to ameliorate the economic impact of the COVID-19 Pandemic. See Pub. L.
116-136. Under the provisions of the CARES Act, $2.2 trillion dollars in economic
stimulus was passed by the 116th U.S. Congress and signed into law by the President in
March 2020 in response to the economic decline caused by the COVID-19 pandemic in
the United States.

6. The provisions of the CARES Act, in conjunction with an officially
declared disaster by the United States Government, allowed for the Small Business
Administration (SBA) to offer Economic Injury Disaster Loan (EIDL) funding to
business owners negatively affected by the COVID-19 pandemic. Using the SBA online

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 22 of 33

portal, EIDL applicants submit personal and business information in support of each
EIDL application, and they do not have to submit supporting documentation of any sort.

7. The application includes a jurat-like paragraph where the applicant affirms
that the information submitted is true and correct under the penalty of perjury and
applicable criminal statutes. The application process involves filling out assorted data
fields relating to the size of the affected business entity, the ownership of said business,
and other information such as the number of employees and gross business revenues
realized in the 12 months prior to the COVID-19 impact on the national economy. This
information, submitted by the applicant, is then used by SBA systems to calculate the
principal amount of money the small business is eligible to receive in the form of an
EIDL. However, in conjunction with the submission of an EIDL application, by simply
clicking on and checking a box within the on-line application, an applicant may request
and then receive up to $10,000.00 in an EIDL Cash Advance Grant based on the number
of employees claimed. The EIDL Cash Advance Grant need not be repaid to the SBA if
the loan application is ultimately denied by the SBA, or if the applicant declines the
EIDL that may be offered by the SBA at a later date.

8. Pursuant to the provisions governing the EIDL program, loan proceeds
must be used by that business on certain permissible expenses. The EIDL (working
capital) loans may be used by the afflicted business, which must have existed in an
operational condition on February 1, 2020, to pay fixed debts, payroll, accounts payable,
and other bills that could have been paid had the COVID-19 disaster not occurred.

9, Polzin’s scheme targeted the EIDL program by providing materially false
loan applications claiming non-existent employees and revenues for business entities
owned and operated by Polzin.

10. Polzin submitted supporting loan documents that contained contradicting
information for the same business on each application. These representations were false
and fraudulent. Polzin made these misrepresentations with the intent to defraud the

United States to obtain proceeds from loans to which he was not entitled.

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 23 of 33

SUBJECT BUSINESSES
Transparen CPAS LLC/Transparen CPAS/Polzin Holdings LLC

11.  Polzin submitted EDIL loan applications from about May 2020 through
July 2020, which bore Polzin’s signatures. Each application sought an EIDL loan for
businesses identified as Transparen CPAS LLC, Transparen CPAS, and Polzin Holdings
LLC. Separate loans were filed for Transparen CPAS and Transparen CPAS LLC as the
former is Polzin’s sole proprietorship and the latter is his LLC. Each application
identified Polzin as owning 100% of the business. On each application, Polzin listed his
residential address as XXXX S. Val Vista Dr. #218, Mesa, AZ.

12. According to the Arizona Corporation Commission, Transparen CPAS
LLC was formed/registered on or about May 22, 2017. In order to support an EIDL in
the amount of $150,000 for application 5556727802 utilizing EIN XX-XX19913, 16.
Polzin represented that the business, Transparen CPAS LLC, had revenue of $645,000
and nine employees.

13. A review of the Department of Economic Security (DES) payroll records
for Transparen CPAS LLC (EIN XX-XX19913) showed no quarterly tax and wage
reports for the third and fourth quarters of 2019. The first quarter of 2019 listed two
employees, James Polzin and Leonard Pennock, with total wages of $18,450.00. The
second quarter listed three employees: James Polzin, Leonard Pennock, and Roxanne
Gates. Second quarter wages totaled $21,100.00.

14. In order to support a second EIDL in the amount of $150,000 for
application 7800007909 utilizing EIN XX-XX75306, Polzin represented that the
business, Transparen CPAS, had revenue of $1,205,401 and 16 employees. In addition,
Polzin provided the SBA with an IRS Schedule C (Form 1040 or 1040-SR) which
represented Transparen CPAS had wages of $864,000.00.

15. A review of DES payroll records for Polzin’s SSN (XXX-X7-5306), which
was used as his EIN for Transparen CPAS, showed no additional wages. Further, a

review of DES payroll records for Polzin Holdings LLC (EIN XX-XX90157) revealed no

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 24 of 33

records/wages.

16. Onor about June 18, 2020, Polzin was approved for an EIDL in the amount
of $150,000. On the loan application, Polzin stated that Transparen CPAS, a Sole
Proprietorship, utilized EIN XX-XX75306. Polzin’s Social Security Number (SSN) is
XXX-XX-5306. |

17. In addition, Polzin stated that Transparen CPAS had 16 employees and
revenues of $1,205,401 for the 12 months prior to January 2020.

18. A query of Polzin’z SSN through the Arizona Department of Economic
Security database yielded negative results, indicating that Transparen CPAS utilizing EIN
XX-XX:75306 does not have 16 employees as indicated on its EIDL application.

19. According to the Arizona Corporation Commission, Polzin Holdings LLC
was formed/registered on or about March 14, 2019. In order to support an EIDL in the
amount of $150,000 for application 9193768002 utilizing EIN XX-XX90157, Polzin
represented that the business, Polzin Holdings LLC, had revenue of $554,650 and eight
employees.

20. A review of DES payroll records for Polzin’s SSN (XXX-X7-5306), which
was used as his EIN for Transparen CPAS, showed no additional wages. Further, a
review of DES payroll records for Polzin Holdings LLC (EIN XX-XX90157) revealed no
records/wages.

21. A physical site check of the business address listed for Transparen CPAS
and Polzin Holdings LLC, both located at 1 North Macdonald Suite B8, Mesa, AZ 85204,

showed a business matching the name Transparen CPAS on the building directory.

PURCHASE OF 902 N. CORONADO DRIVE, GILBERT, ARIZONA

22. On or about June 23, 2020, Polzin purchased the residence located at 902
N. Coronado Dr., Gilbert, AZ. Polzin opened a BMO Harris Business Advantage
Checking Account ending in x1088 on December 17, 2019, in the name of Transparen

CPAS LLC. Also, on December 17, 2019, Polzin opened a BMO Harris Smart

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 25 of 33

Advantage Account ending in x7848 in the name of JAMES POLZIN and his wife,
Svitlana Popsii (Popsii).

23.  Polzin purchased the defendant property via a $5,000.00 wire from a Bank
of America account in the name of James Theodore Polzin and a $388,198.34 wire to
Magnus title from his personal BMO Harris bank account ending in x7848 on or about

June 23, 2020. The source of the funds was comprised of the following funds:

 

 

 

 

 

 

 

 

 

Date Source Amount
6/10/2020 SBA Loan #1512837909 fbo FOUR $218,962
CORNERS TAX
6/18/2020 TRANSPAREN BMO x1088 $300,000
6/18/2020 Unknown $1,200
Total $520,152

 

24. Prior to the June 10, 2020 deposit, Polzin’s BMO Harris account (x7848)
showed a balance of $6,692.06.
25. The source of the funds received from Polzin’s Transparen BMO bank

account (x1088) were comprised of the following funds:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Source Amount
04/27/2020 SBA Loan $180,095.00
04/30/2020 Interest Paid $0.99
04/30/2020 Unknown Capital One Acct $0.26
04/30/2020 Unknown Capital One Acct $0.11
05/04/2020 SBA Loan #7069947 to Transparn $180,095.00
05/04/2020 Unknown Stripe Acct $226.57
05/04/2020 Unknown Bank of America Acct $0.46
05/04/2020 Unknown Bank of America Acct $0.30
05/04/2020 Square $0.01
05/05/2020 Unknown Deposit $30,000.00
05/05/2020 Unknown Stripe Acct $247.20
05/06/2020 Unknown Stripe Acct $906.60
05/07/2020 Lam Building Design LLC Memo: PPP Loan $16,475.00
05/12/2020 Unknown Stripe Acct $102.82
05/13/2020 Unknown Stripe Acct $82.20
05/19/2020 Unknown Stripe Acct $119.32
05/20/2020 Unknown Stripe Acct $452.85

 

 

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 26 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05/22/2020 Unknown Stripe Acct $494.70
05/28/2020 Unknown Stripe Acct $20.32
05/29/2020 Interest Paid $10.59
06/01/2020 Unknown Stripe Acct $40.95
06/02/2020 SBA Loan $149,900.00
06/04/2020 EMG Homes $20,251.20
06/10/2020 Unknown Deposit $40,799.00
06/11/2020 Unknown Stripe Acct $824.10
06/12/2020 SBA Loan $9,000.00
06/16/2020 Unknown Deposit $20,627.50
06/17/2020 Unknown Stripe Acct $1,195.95
06/18/2020 SBA Lona #7511667 to Polzin Holdings $221,867.00
06/18/2020 Unknown Stripe Acct $40.95
Total Deposits into TRANSPAREN BMO x1088 $873,876.95
for the Period 04/27/2020 — 06/18/2020

 

 

 

26. Prior to the above these deposits, Polzin’s Transparen BMO account
(x1088) had a balance of $80.00.

27. The SBA loan applications signed by Polzin specifically require that the
EIDL funds be used for working capital to alleviate economic injury caused by disaster
occurring in the months of January 31, 2020 and continuing thereafter and not for the
purchase of a private residence or vacation home. Polzin purchased the defendant

property with the proceeds of his EIDL fraud as described above.

ARREST OF POLZIN

28. POLZIN was arrested March 18, 2021 via Criminal Complaint. Upon

being placed into custody by the arresting agents, a search, incident to arrest was

conducted upon POLZIN’s person. The following items were found in the pockets of
POLZIN’s jeans:

a. an iPhone 12 Max Pro, Serial number GONDPJZ50D46, that had

been in the rear-left pocket of POLZIN’S jeans (the iPhone);
b. car keys from another pocket of POLZIN’S jeans (BMW keychain);

and

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 27 of 33

C. what appeared to be an Apple watch that had been on POLZIN’S
wrist.

29. The arresting agents utilized a digital audio recorder to record Agent Lopez
as he read from IRS Document 5661-A, In-Custody Statement of Rights, in addition to,
Agent Richard Robinson as he read IRS Form Voluntary Consent to Image and Search
Electronic Media (Voluntary Consent) and throughout the continuation of the
enforcement operation.

30. As Agent Lopez concluded reading IRS Document 5661-A, In-Custody
Statement of Rights, he then asked if POLZIN would like to provide details or talk about
anything. POLZIN shook his head in a “no” fashion and Agent Lopez verified that
POLZIN did not want to talk. Agent Lopez asked POLZIN if he would consent to the
government’s search of his iPhone that was obtained during the search of his pockets.
POLZIN agreed to the consent of his phone and Agent Robinson read IRS Form,
Voluntary Consent to Image and Search Electronic Media (Voluntary Consent) to
POLZIN. POLZIN agreed to the consent after being read the IRS Voluntary Consent
Form and provided the passcode for the phone as “123654”. The IRS Voluntary Consent
Form was signed by Agents Robinson and Lopez. Agent Robinson took custody of the
iPhone.

31. Agent Robinson used computer forensics tools to take a collection of data
called an “advanced logical extraction” from the iPhone on March 18, 2021 and a
collection of data called a “full file system extraction” on March 19, 2021. Both of
these data collection methods preserve data extracted from the device on the dates that

the collections were taken.

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 28 of 33

COMPUTER EVIDENCE AND PROBABLE CAUSE TO BELIEVE COMPUTER
EVIDENCE EXISTS AT THE LOCATION TO BE SEARCHED

32. Based on the information provided in this Affidavit, and for the following
reasons, it is believed that computer-related information is located in the data collections
taken from:

a. POLZIN’s iPhone 12 Max Pro:
o Serial Number GONDPJZ50D46

In regard to computer evidence extracted from the iPhone, bank records indicate POLZIN
conducts significant online activity to include electronic payments and ACH style debits
from his business and personal accounts. There have been electronic deposits into
POLZIN’s accounts to include the alleged fraudulent loans obtained from SBA and from
Stripe (a predominantly online financial institution). In addition, bank statements reflect
internet banking transfers and online scheduled transfers between POLZIN’s personal
accounts at multiple financial institutions. Bank records from Wells Fargo, Scottrade, US
Bank, Capital One, BMO Harris and USAA indicate phone number 602-565-6061 is one
of POLZIN’s phone numbers.

33. Furthermore, in records obtained from Magnus Agency for the above
mentioned 902 N. Coronado property, POLZIN’s used his email, polzinted@gmail.com
to correspond with real estate agents and Magnus Title Agency. In addition, POLZIN
utilized Docusign to make his signature electronically on the Arizona Association of
Realtors forms for the purchase agreement with the seller of Coronado and some of the
Magnus Title Records. Popsii also provided her signature via Docusign on some of the
Magnus records as well.

34. Records obtained from the SBA indicate phone number 602-565-6061 was
used as a contact phone number for borrowers TRANSPAREN CPAS (loan #8166017),
JAMES POLZIN (loan #2241937), JAMES POLZIN (loan #4175457), and FOUR
CORNERS TAX AND ACCOUNTING LLC (loan #1512837).

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 29 of 33

35. Records were obtained from Luxury Auto Collection (LAC) for POLZIN’s
purchase and resale of a 2017 Porsche 911 VIN: WPOCD2A98HS178457. POLZIN
purchased this vehicle on or about June 19, 2020 for a total sales price of $159,461.64
with Bank of America Cashier’s Check #1138714315. The LAC records indicate
POLZIN provided phone number 602-565-6061 as his contact number for home and
work. It should be noted that the Porsche was purchased 11 days after POLZIN’s wired
funds to open escrow for the Coronado purchase. POLZIN would later use some of the
SBA loan proceeds he obtained to transfer $388,198.34 on June 23, 2020 to Magnus Title
Agency to complete the purchase. |

36. Additional LAC records indicate POLZIN resold the Porsche back to LAC
for $126,000 on March 17, 2021 via LAC check #25806. The LAC Wholesale Vehicle
Security Agreement, dated March 15, 2021, indicate POLZIN’s phone number the same
as provided nearly one year earlier, as 602-565-6061.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

37. As described above and in Attachment B, this application seeks permission
to search for records that might be found in the data extracted from POLZIN’s iPhone 12
Max Pro in whatever form they are found. One form in which the records might be found
is data stored on the phone’s hard drive or other storage media. A storage medium is any
physical object upon which computer data can be recorded. Thus, the warrant applied for
would authorize the seizure of electronic storage media or, potentially, the copying of
electronically stored information, all under Rule 41(e)(2)(B).

38. Probable cause. 1 submit that there is probable cause to believe those
records will be found in the data extracted from POLZIN’s iPhone 12 Max Pro by IRS:CI
for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that
computer files or remnants of such files can be recovered months or

even years after they have been downloaded onto a storage medium,

10

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 30 of 33

deleted, or viewed via the Internet. Electronic files downloaded to a
storage medium can be stored for years at little or no cost. Even when
files have been deleted, they can be recovered months or years later
using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually
disappear; rather, that data remains on the storage medium until it is
overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space—that is, in space on the storage medium that
is not currently being used by an active file—for long periods of time
before they are overwritten. In addition, a computer’s operating
system may also keep a record of deleted data in a “swap” or
“recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic
evidence of how a computer has been used, what it has been used for,
and who has used it. This evidence can take the form of operating
system configurations, artifacts from operating system or application
operation, file system data structures, and virtual memory “swap” or
paging files. Computer users typically do not erase or delete this
evidence, because special software is typically required for that task.
However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or
“cache.”

39. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only computer files that might serve as direct evidence of

the crimes described on the warrant, but also for forensic electronic evidence that

11

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 31 of 33

establishes how computers were used, the purpose of their use, who used them, and

when. There is probable cause to believe that this forensic electronic evidence will be in

the data extracted from POLZIN’s iPhone 12 Max Pro because:

a.

Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or
of a deleted portion of a file (such as a paragraph that has been
deleted from a word processing file). Virtual memory paging systems
can leave traces of information on the storage medium that show
what tasks and processes were recently active. Web browsers, e-mail
programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames
and passwords. Operating systems can record additional information,
such as the attachment of peripherals, the attachment of USB flash
storage devices or other external storage media, and the times the
computer was in use. Computer file systems can record information
about the dates files were created and the sequence in which they
were created.

Forensic evidence on a computer or storage medium can also indicate
who has used or controlled the computer or storage medium. This
“user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search watrant at a residence. For
example, registry information, configuration files, user profiles, e-
mail, e-mail address books, “chat,” instant messaging logs,
photographs, and correspondence (and the data associated with the
foregoing, such as file creation and last accessed dates) may be
evidence of who used or controlled the computer or storage medium

at a relevant time.

12

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 32 of 33

c. A person with appropriate familiarity with how a computer works
can, after examining this forensic evidence in its proper context, draw
conclusions about how computers were used, the purpose of their use,
who used them, and when.

d. The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a storage medium that
are necessary to draw an accurate conclusion is a dynamic process.
While it is possible to specify in advance the records to be sought,
computer evidence is not always data that can be merely reviewed by
a review team and passed along to investigators. Whether data stored
on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer
behaves. Therefore, contextual information necessary to understand
other evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose
of its use, who used it, and when, sometimes it is necessary to
establish that a particular thing is not present on a storage medium.
For example, the presence or absence of counter-forensic programs or
anti-virus programs (and associated data) may be relevant to

establishing the user’s intent.

CONCLUSION
40. Based on the facts and circumstances stated above, I assert that there is
probable cause to believe that POLZIN knowingly devised a scheme to commit wire
fraud in violation of Title 18 United States Code § 1343, committed money laundering in
violation of Title 18 United States Code § 1957, and has committed fraud in connection

with a major disaster in violation of Title 26 U.S.C. § 1040. I respectfully submit that

13

 
Case 2:21-mb-00132-MHB Document1 Filed 05/13/21 Page 33 of 33

there is probable cause to believe records now located at the aforementioned location are

evidence and fruits and instrumentalities of criminal offenses against the United States.

Digitally signed by GREGORY
GREGORY N N LUETHANS
A nag A Date: 2021.05.12 12:50:18
Executed on: NO Vr or’ LUETHANS 07 00
Lie)

 

Gregory Luethans, Special Agent
U.S. Immigration and Customs Enforcement
Homeland Security Investigations

x Sworn by telephone
Sworn to and subscribed before me telephonically on this 12 day of May, 2021.
Veh b1.L0 rm —~

HONORABLE MICHELLE H. BURNS
UNITED STATES MAGISTRATE JUDGE

 

14

 
